Citation Nr: 1425434	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  08-22 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Evaluation of lumbar spine degenerative joint disease and degenerative disc disease, rated as 20 percent disabling prior to June 10, 2005.

2.  Evaluation of lumbar spine degenerative joint disease and degenerative disc disease, rated as 40 percent disabling from June 10, 2005 to July 17, 2012.

3.  Evaluation of lumbar spine degenerative joint disease and degenerative disc disease, rated as 60 percent disabling since July 17, 2012.

4.  Evaluation of cervical spine degenerative joint disease and degenerative disc disease, rated as 20 percent disabling.

5.  Entitlement to service connection for a bilateral hip disorder, including as secondary to service-connected lumbar spine degenerative joint disease and degenerative disc disease.

6.  Entitlement to a total rating for compensation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In the July 2004  rating decision, the RO denied service connection for bilateral leg and hip disabilities, as secondary to service-connected lumbar spine disability.  The RO also granted an increased, 20 percent disability evaluations for the service-connected lumbar spine and cervical spine disabilities, effective September 26, 2003.  

A May 2008 rating decision granted an increased, 40 percent disability rating for the service-connected lumbar spine disability, effective June 10, 2005.  In a January 2013 rating decision, the Veteran was granted an increased, 60 percent rating for his service-connected lumbar spine disability, effective July 17, 2012.  The Veteran has not indicated that he agreed with the higher ratings assigned for his lumbar spine and cervical spine disabilities.  Therefore, the grant of higher ratings is not a full grant of the benefits sought, and these issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).   

The case was before the Board in June 2012, wherein the Board found that additional development, including VA examinations, was necessary prior to adjudication of the issues on appeal, as listed above.  The requested VA examinations were provided in July 2012 and an additional SSOC was issued thereafter.  Additionally, a January 2013 rating decision granted service connection for radiculopathy of the right and left legs; a 20 percent evaluation was assigned for each leg, effective July 17, 2012.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders). The case has been returned to the Board.

The Board notes that the Veteran's representative, in an April 2014 informal hearing presentation (IHP), noted that the grant of service connection for radiculopathy satisfied the Veteran's appeal for service connection of a bilateral leg disorder.

The Virtual VA claims file has been reviewed.  The documents pertaining to the Veteran in the Veterans Benefits Management System are duplicative of those in the claims file, including the Virtual VA claims file.

The issue of entitlement to earlier effective dates, to include on the basis of clear and unmistakable error, for the grants of service connection for radiculopathy of the legs has been raised by the Veteran's representative in the April 2014 IHP.  The Veteran's representative also raised the issue of entitlement to an earlier effective date for his lumbar spine and cervical spine disorders, but it is unclear whether the claim is related to the grant of service connection or the grant of increased ratings.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The Board observes that the Veteran's representative argues, in the April 2014 IHP, that the Veteran filed a notice of disagreement in response to a November 1988 rating decision, and suggests that a remand for a statement of the case is required.  However, the Board points out that this argument is misplaced, as the RO issued a rating decision in October 1989, considering the Veteran's March  1989 statement and the additional evidence submitted by the Veteran at that time, and the Veteran did not respond.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to July 17, 2012, lumbar spine degenerative joint disease and degenerative disc disease is manifest by pain, without abnormal spinal contour.  Forward flexion is limited to 30 degrees, without ankylosis.  

2.  Since July 17, 2012, lumbar spine degenerative joint disease and degenerative disc disease is manifest by incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months.

3.  Cervical spine degenerative joint disease and degenerative disc disease is manifest by pain, guarding, and spasm.  The combined range of motion of the cervical spine is greater than 170 degrees.  Forward flexion is at times limited to 30 degrees.

4.  A bilateral hip disorder is not attributable to service.

5.  A bilateral hip disorder is unrelated (causation or aggravation) to a service-connected disease or injury.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 40 percent, but no higher, for lumbar spine degenerative joint disease and degenerative disc disease have been met for the rating period prior to June 10, 2005.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235 to 5243 (2013).

2.  The criteria for a disability rating in excess of 40 percent for lumbar spine degenerative joint disease and degenerative disc disease have not been met for the rating period prior to July 17, 2012.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235 to 5243 (2013).

3.  The criteria for a disability rating in excess of 60 percent for lumbar spine degenerative joint disease and degenerative disc disease have not been met for the rating period since July 17, 2012.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235 to 5243 (2013).

4.  The criteria for a disability rating in excess of 20 percent for cervical spine degenerative joint disease and degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235 to 5243 (2013).

5.  A bilateral hip disorder was not incurred in or aggravated by service, and is not proximately due to or a result of a service-connected disease or injury. 38 U.S.C.A. §§ 1110 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in May 2005, April 2007, March 2008, August 2008, and May 2009, to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims for increased disability ratings and claim for service connection, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of VA and private post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was also afforded VA examinations responsive to the claims for increased ratings.  The examination reports contain all the findings needed to rate the Veteran's service-connected lumbar spine and cervical spine disabilities, including history and clinical evaluation.  The Veteran was also afforded a VA examination responsive to the claim for service connection of a bilateral hip disability.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion was conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issues on appeal.  

The Veteran here does not assert that his disabilities worsened since the most recent VA examinations; he asserts entitlement to higher disability evaluations for the rating periods on appeal.  As there is no evidence of worsening since the last VA examination, a remand for a new VA examination is not warranted, and is not required by the VCAA.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  The Veteran has been afforded adequate examinations on the issues decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Additionally, the Veteran has not alleged that any examination is inadequate to decide the claims being adjudicated herein, so the examinations are presumed to have been adequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluations

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, the cervical disability has not materially changed and a uniform evaluation is warranted.  There has been a change in regard to the lumbar disability and a staged rating is warranted. 

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Lumbosacral and cervical spine disabilities are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine ("general rating formula").  38 C.F.R. § 4.71a, DCs 5237-5242.  Intervertebral disc syndrome (IVDS) is rated under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, DC 5243.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).  

The Formula for Rating IVDS Based on Incapacitating Episodes provides for ratings from 10 to 60 percent based on the frequency and duration of incapacitating episodes, defined in Note 1 as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The maximum 60 percent schedular rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note 2 provides that, for VA compensation purposes, the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  Note 4 provides that range of motion measurements are to be rounded to the nearest five degrees.  Note 5 defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note 6 provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Lumbar Spine

According to the general rating formula, a 20 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is to be assigned for unfavorable ankylosis of the entire thoracolumbar spine.   A 100 percent evaluation is to be assigned for unfavorable ankylosis of the entire spine.

Under the Formula for Rating IVDS Based on Incapacitating Episodes, the maximum 60 percent schedular rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months.

Prior to July 17, 2012

After a review of all the evidence, the Board finds that the weight of the evidence demonstrates that an evaluation of 40 percent, but no higher, is warranted for the Veteran's lumbar spine degenerative joint disease and degenerative disc disease for the rating period prior to July 17, 2012.  The Board acknowledges that, at the December 2003 VA examination, the Veteran had flexion to 60 degrees.  Nonetheless, at the more recent, March 2008 VA examination, he had flexion to 30 degrees, extension to 0 degrees, lateral flexion to 15 degrees bilaterally, and lateral rotation to 15 degrees bilaterally.  There was also no evidence of postural abnormalities or abnormalities of the musculature of the spine.  The March 2008 VA examination report expressly stated that there was no evidence of a fixed deformity.  Thus, applying the facts to the criteria set forth above, the Veteran is entitled to no more than a 40 percent evaluation for lumbar spine degenerative joint disease and degenerative disc disease.

As the Veteran has been assigned a 40 percent evaluation for lumbar spine degenerative joint disease and degenerative disc disease for the rating period prior to July 17, 2012, further DeLuca analysis is actually not relevant; a 40 percent disability rating is the maximum evaluation assigned for limited motion.  Johnston v. Brown, 10 Vet. App. 80 (1997).  The current evaluation contemplates flexion limited to 30 degrees or less.  In essence, if motion were limited to 0 degrees, the evaluation would remain 40 percent.  The evaluation would also be consistent with favorable ankylosis.  A higher evaluation could be assigned for unfavorable ankylosis or incapacitating episodes of at least 6 weeks duration.  However, he did not experience incapacitating episodes requiring bed rest prescribed by a physician; the Veteran self-imposed bed rest for one or two days.

Since July 17, 2012

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that Veteran's lumbar spine degenerative joint disease and degenerative disc disease for the rating period since July 17, 2012 is no more than 60 percent disabling.  The Board acknowledges that the Veteran's VA and private treatment records do not reflect that the Veteran has been prescribed bed rest and treatment by a physician for his lumbar spine degenerative joint disease and degenerative disc disease.  Nonetheless, the Veteran's July 2012 VA examination report shows that the Veteran reported incapacitating episodes of IVDS of at least 6 weeks in the past 12 months.  A higher evaluation could be assigned for unfavorable ankylosis of the entire spine.  However, the Veteran does not have unfavorable ankylosis of any portion of the spine.

With consideration of the provisions of Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Veteran was granted service connection for radiculopathy of the right and left lower extremities and assigned a separate 20 percent disability evaluation for each leg.  As the Veteran is separately evaluated for his neurological deficits of his lower extremities, it is not for consideration here.  

Cervical Spine

Under 38 C.F.R. § 4.71 , Diagnostic Codes 5237 through 5243, a 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability evaluation is warranted for forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a , Diagnostic Code 5237 for cervical strain; Diagnostic Code 5242 for degenerative arthritis of the spine; and Diagnostic Code 5243 for intervertebral disc syndrome.

Upon reviewing the rating criteria in relation to the lay and medical evidence for consideration, throughout the entire rating period on appeal, the Board finds that the weight of the evidence demonstrates that an evaluation in excess of 20 percent is not warranted for the Veteran's cervical spine degenerative joint disease and degenerative disc disease.  At the December 2003 VA examination, the Veteran had flexion to 30 degrees, extension to 30 degrees, with lateral flexion to 30 degrees bilaterally and lateral rotation to 55 degrees bilaterally, without additional loss of motion on repetitive use.  Likewise, the March 2008 VA examination report showed that the Veteran had flexion to 30 degrees, extension to 30 degrees, lateral flexion to 30 degrees bilaterally, and lateral rotation to 45 degrees bilaterally.  More recently, however, at the April 2013 VA examination, the Veteran had cervical flexion to 40 degrees, with extension and lateral flexion to 30 degrees, and lateral rotation to 40 degrees on the right and 50 degrees on the left.  At all of the examinations, the Veteran had pain on motion and tenderness, but without decreased strength or reflexes; intermittent spasms were reported at the March 2008 VA examination.

The Board finds that the criteria for a disability rating of 30 percent have not been met or more nearly approximated for any part of the rating period on appeal.  The evidence shows that the Veteran experiences forward flexion of the cervical spine is better than 15 degrees, and the March 2008 VA examination states that there is no evidence of a fixed deformity of the cervical spine.  Here, we have considered the lay evidence. However, that evidence when accepted as correct does not establish that he is functionally limited to 15 degrees or less of flexion. 

The Board has considered whether additional functional impairment due to factors such as pain, weakness and fatigability demonstrate additional limitation of motion or function to warrant a higher rating. See 38 C.F.R. §§ 4.40 , 4.45, 4.59 and DeLuca at 206-07.  To the extent that the Veteran claims that his pain upon motion is the equivalent of limited motion, the Board finds that the Veteran's subjective complaints of pain have been contemplated in the current rating assignment, as the current ratings are based on the objectively demonstrated reduced motion.  The December 2003, March 2008, and April 2013 VA examination reports indicate that the Veteran complained of pain, but physical examination did not demonstrate any additional limitations in response to pain, including incoordination, weakness, or fatigability, beyond which was reflected in the examination report.  Therefore, the clinical findings do not demonstrate that the Veteran's symptoms result in additional functional limitation to a degree that would support a rating in excess of the current, 20 percent disability rating, even with consideration of whether there was additional functional impairment due to DeLuca factors.  See Mitchell, supra.

The Board also notes that the Veteran's cervical spine degenerative joint disease and degenerative disc disease has not been productive of incapacitating episodes for the rating period on appeal.  The Veteran has not reported, and the evidence does not demonstrate, that the Veteran experiences incapacitating episodes requiring bed rest.  The Veteran's treatment records confirm that his treating physicians have not noted any incapacitating episodes or prescribed bed rest.  

With consideration of the provisions of Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that there is no objective evidence of record for the entire rating period on appeal which demonstrates that the Veteran experiences any neurologic symptomatology.  The Board acknowledges that the Veteran reported occasional tingling of the forearms, hands, and fingers, without neuropathic pain or motor weakness at the March 2008 VA examination, but notes that the April 2013 VA examination report demonstrates that the Veteran's sensory evaluation of the shoulders, forearms, and hands/fingers were normal; there were no signs of radiculopathy.  As such, the medical evidence does not allow for a finding of neurologic manifestations of the Veteran's service-connected cervical spine degenerative joint disease and degenerative disc disease.  Thus, he is not entitled to a separate, compensable rating for neurologic manifestations.

Extraschedular Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's lumbar and cervical spine degenerative joint disease and degenerative disc disease are fully contemplated by the applicable rating criteria.  As shown above, the rating criteria include symptoms, which were addressed in the VA examination reports and which provided the basis for the disability ratings assigned for the period on appeal.  In any event, the evidence does not reflect that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of extraschedular ratings for the Veteran's lumbar and cervical spine degenerative joint disease and degenerative disc disease is not warranted.  38 C.F.R. § 3.321(b)(1).

In the absence of exceptional factors associated with lumbar and cervical spine degenerative joint disease and degenerative disc disease, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995). 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) . Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b) . 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Veteran asserts that he has a bilateral hip disorder, due to his service, including his service-connected lumbar spine degenerative joint disease and degenerative disc disease.

Based on the evidence of record, the Veteran's claim must be denied.  In this case, there is no evidence of a bilateral hip disorder during service or for many years thereafter.  Rather, at time of separation, the examination disclosed that the physical evaluation of the Veteran's lower extremities was normal and that the Veteran denied experiencing joint or bone deformities and arthritis or bursitis.  Likewise, the Board observes that the Veteran did not make any relevant complaints and that there was no pertinent symptomatology at a November 1977 VA examination.  

The Board also finds that the weight of the evidence reflects that none of the Veteran's service-connected disabilities, including lumbar spine degenerative joint disease and degenerative disc disease, caused or aggravated the Veteran's hip disorder.  The Board observes that neither the Veteran's treating providers nor the VA examiner found a relationship between the Veteran's hip strain and his service, including his service-connected disabilities. 

The Veteran is competent to report that he has a bilateral hip disorder and when his symptoms were first identified.  However, the Board points out that there is no indication of complaints of or diagnoses of a hip disorder in his treatment records.  In this regard, the Board notes that the Veteran's treatment records show that the Veteran did not make any complaints related to his hips until 2004, wherein he complained of weakness of the legs and radiating back pain.  

The Board acknowledges that the Veteran was diagnosed with a bilateral hip strain at a December 2003 VA examination; however, the VA examiner found that it was unrelated to the Veteran's service, and was not proximately due to or the result of the Veteran's service-connected disabilities.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

Significantly, the July 2012 VA examiner found that the Veteran does not have a current bilateral hip disorder.  Physical examination was normal, and x-rays of the hips were normal.  The VA examiner concluded that the Veteran symptoms were consistent with lumbar radiculopathy to the hips and lower extremities.  The Board observes that the Veteran was service-connected for his radiculopathy in a January 2013 rating decision.  To the extent that the Veteran is service-connected for his radiculopathy, the Board points out that VA is precluded from compensating the Veteran for the very same symptoms as those that are part and parcel of an already service-connected disability.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's claimed bilateral hip disorder to an in-service event or illness, including his service-connected disabilities, the Board finds that the probative value of the general lay assertions are outweighed by the specific, reasoned opinion of the July 2012 VA examination report and the clinical evidence of record.  The July 2012 VA examiner, in determining that the Veteran's claimed bilateral hip disorder is actually symptomatology of his already service-connected radiculopathy, is entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). 

In sum, there is no reliable evidence linking the claimed bilateral hip disorder, to service or to service-connected disabilities.  Furthermore, there is no reliable evidence linking an increase in disability (aggravation) to a service connected disease or injury.  For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a bilateral hip disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 ; see also Fagan v. Shinseki, 573 F.3d 1282, 1287   (Fed. Cir. 2009).



ORDER

Entitlement to a disability evaluation of 40 percent for lumbar spine degenerative joint disease and degenerative disc disease is granted for the rating period prior to July 17, 2012, subject to the controlling regulations applicable to the payment of monetary benefits.

An evaluation in excess of 60 percent for lumbar spine degenerative joint disease and degenerative disc disease for the period since July 17, 2012 is denied.

An evaluation in excess of 20 percent for cervical spine degenerative joint disease and degenerative disc disease is denied.

Service connection for a bilateral hip disorder is denied. 


REMAND

A claim for increased evaluation includes a claim for a TDIU where there are allegations of worsening disability and related unemployability.  Rice  v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board notes that the Veteran has not formally filed a claim of entitlement to a TDIU.  However, during the claims for increased ratings for lumbar and cervical spine degenerative joint disease and degenerative disc disease, the Veteran alleged that his service-connected disabilities preclude him from obtaining or maintaining gainful employment. The Board also observes that the Veteran a claim of entitlement to TDIU was previously denied in a May 2008 rating decision, which he did not appeal.   However, the Veteran, through his representative, asserted entitlement to TDIU in the April 2014 IHP.  Therefore, a TDIU claim is raised by the record in this case. 

The TDIU claim is part and parcel of the increased rating claim on appeal, but this claim has not yet been adjudicated by the RO.  VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

Send the Veteran a VCAA notice letter pertaining to a claim for entitlement to TDIU, and allow for a reasonable period to respond.  The RO/AMC should request that the Veteran provide sufficient information and authorization to enable it to obtain any additional evidence pertinent to the claim for TDIU.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


